Citation Nr: 1816962	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-11 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from September 1978 to January 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran appeared and testified at a Board video-conference hearing held at the RO before the undersigned Veterans Law Judge in January 2015.  A transcript of this hearing is associated with the claims file.  Thereafter, in November 2015, the Board issued a decision denying the Veteran's claim for service connection for hypertension and remanding his claim for service connection for a heart disorder for additional development.  The Board finds that substantial compliance with the prior remand has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 


FINDINGS OF FACT

1.  The Veteran is currently diagnosed to have Wolff-Parkinson-White (WPW) syndrome, congestive heart failure, dilated cardiomyopathy.

2.  WPW syndrome is a congenital disease that pre-existed his entrance into active duty, but WPW syndrome was not aggravated during the Veteran's active military service. 

3.  The Veteran's CHF and dilated cardiomyopathy were not incurred in and are not otherwise related to his active military service; nor does the evidence show that they diagnosed until many years after his discharge from active duty (8 years for dilated cardiomyopathy and 27 years for CHF).  


CONCLUSION OF LAW

Service connection is not warranted for a heart disorder.  38 U.S.C. §§ 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts service connection is warranted for a heart disorder.  In written and oral testimony, he reports that he was initially told in June 1981 while he was still on active duty that he had WPW syndrome, which was revealed on a routine electrocardiogram (EKG) done as part of a pre-employment examination for a job with a police department.  He claims the EKG showed he had an irregular heartbeat, or WPW syndrome.  He says that, years later when he applied for and underwent examination for another job, he was referred to a heart specialist who recommended an angiogram and this revealed he had extensive damage to his heart.  Thereafter, his heart condition worsened so that, in August 2006, he required implantation of an implantable cardiac defibrillator (ICD).  That was upgraded in 2009.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Board has reviewed all the evidence of record.  It establishes that the Veteran is currently diagnosed to have WPW syndrome, CHF and dilated cardiomyopathy.  See November 2013 VA examination.  Therefore, the question of a current disability is met.  Therefore, the remaining questions the Board needs to address are whether the Veteran incurred an in-service injury, disease or event and, if so, whether his current heart disorders are related thereto.  Unfortunately, the Board finds the evidence fails to establish that the Veteran's heart disorders were incurred in or aggravated by his active military service.

The service treatment records are silent for any complaints of, treatment for or diagnosis of any heart problems during service.  Moreover, at the time of his separation examination in January 1982, the Veteran reported on his Report of Medical History being "in good health" and "taking no medications."  He also denied having any history of "Dizziness or fainting spells," "Shortness of breath," "Pain or pressure in chest," "Palpitation or pounding heart," or "Heart trouble."  The physician remarked that there were "no abnormalities noted."  On the Report of Medical Examination, clinical evaluation of the heart was noted to be "normal."  The Board acknowledges that an EKG does not appear to have been done, as it is not "N/A" in that box.  However, it does not appear that there was any indication that one should have been done given the Veteran's failure to report any history of symptoms on his Report of Medical History.  

However, the Veteran has reported that, while he was still on active duty, he was told privately that he had WPW syndrome based upon findings on a routine EKG done for a pre-employment physical for a job with a police department and that, because of this, he had to go to a private physician and undergo further evaluation but that he was eventually cleared to pursue employment with this police department.  Unfortunately, the Veteran has not been able to obtain the records relating to either the pre-employment physical or the private physician's subsequent work-up to support his report of their findings.  Furthermore, he failed to report those findings at any time to the military physicians, including at an August 1981 driver's examination and at the time of his service separation examination in January 1982.  

However, as to his heart conditions other than WPW syndrome, the Veteran has vaguely stated that his heart condition was diagnosed after service while he was working as a police officer.  He has not provided a definite year or treatment records showing when at least the cardiomyopathy was diagnosed.  The earliest medical evidence the Veteran has provided is from 2008 and is two reports - one from an October 2007 occupational evaluation and one is a letter from his treating cardiologist.  They both indicate the Veteran has only a diagnosis of dilated cardiomyopathy at that time.  His CHF was diagnosed in August 2009 according to later treatment records.  

As for when his dilated cardiomyopathy developed, the earliest it has been determined to be shown in any treatment records is in 1990 as discussed by the occupational physician in his February 2008 report from records he reviewed.  However, from his discussion of these records, it appear clear these are the records the Veteran explains were related to when he changed jobs and it was recommended that an angiogram be done because the name of the medical facility that he identified is the same as that given in this physician's report.  

To assist in developing the Veteran's claims, the Board obtained a VA examination in November 2013.  The examiner opined it was less likely than not that the Veteran's heart conditions were proximately due to or the result of his elevated blood pressure seen on the separation examination (notably at that time the Veteran was also seeking service connection for hypertension).    

In March 2014, the Veteran was seen at the VA Medical Center for a Cardiology consultation seeking a second opinion because he disagreed with the VA examiner's findings and wanted an opinion regarding the etiology of his WPW syndrome.  After explaining to the Veteran that he was not a trained VA evaluator, the clinician opined that the Veteran's WPW syndrome is not service-connected.  He explained that WPW is an "anatomical AV [atrioventricular] accessory pathway, which is congenital in origin, and would not be caused by military service," but individuals with WPW could potentially develop dysrhythmias related thereto while in service.  However, the Veteran's records show he denied having "any 'palpitation, pounding heart or heart trouble'" at the time of his service separation examination and, therefore, the clinician felt the Veteran's WPW syndrome is not service-connected.  

In November 2015, the Board remanded to obtain appropriate medical opinions, especially given the March 2014 clinician's opinion that WPW syndrome is a congenital condition.  In December 2015, a new VA clinician opined that the Veteran's WPW syndrome is a congenital condition that clearly and unmistakably existed prior to his entry into service since, by definition, "congenital" means present since birth.  This clinician also opined that WPW syndrome is more like a disease rather than a defect because it is subject to being symptomatic and asymptomatic and thus is not static like a defect would be.  Finally, this clinician opined that there Veteran's WPW syndrome was clearly and unmistakably not aggravated during or as a result of his active military service because his service treatment records are silent for any cardiac complaints, especially of palpitations.  At the time of his separation examination in January 1982, the Veteran denied having dizziness, shortness of breath, chest pain or pressure, palpitations or pounding heart, heart trouble, or high blood pressure.  The physician wrote "no abnormalities noted."  The clinician stated that, if the Veteran had been diagnosed with WPW syndrome at time of the separation examination in January 1982, this would have almost certainly have been identified since this is a significant abnormality.

As to his other heart disorders of CHF and dilated cardiomyopathy, the clinician opined that they are less likely as not related to the Veteran's active military service because they would almost certainly cause cardiac symptoms (shortness of breath, dizziness and chest pain) and since the service treatment records are silent for any cardiac symptoms, it is highly unlikely that he would have had these disorders in service.  Also, the clinician noted that it would be unlikely for the Veteran to have had either disorder upon entry into the police department where he was employed after service because he would have been highly unlikely to pass the rigorous physical fitness requirements of the Police Academy due to the cardiac limitations from these disorders.

Initially, with regard to the Veteran's WPW syndrome, the Board notes that the law provides that congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation and, therefore, are not subject to service connection for VA compensation benefits.  38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, for diseases (versus defects) of congenital, developmental or familial origin, service connection is warranted if such disease was incurred in or aggravated during service within the meaning of VA law and regulations.  VAOPGCPREC 82-90.  Therefore, in order to be service-connected for a congenital condition, it must first be determined whether a veteran's congenital condition is a disease process that is subject to improving or worsening, versus a defect that is static in nature.  Id.  

In the present case, based on the December 2015 VA clinician's opinion, the Board finds that the Veteran's WPW syndrome is clearly a congenital condition that should be characterized as a disease process because the VA clinician expressed that it is subject to being asymptomatic and symptomatic, or in other words, subject to improving and worsening.  The Veteran is not, therefore, barred under the law from obtaining service connection for his congenital condition if the evidence shows that said condition was aggravated by his military service.  

However, although the Veteran has reported that he found out that he had this condition in service, the Board finds that the preponderance of the evidence is against finding that it was aggravated during service.  The December 2015 VA clinician opined that the evidence clearly and unmistakable shows that the Veteran's WPW syndrome was not aggravated during service beyond the natural progression of the condition.  The VA clinician's reasoning behind this finding, because the Veteran gave no report of having a history of or presently having any cardiac symptoms at his separation examination from service in January 1982, is clear, logical, and supported by the evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Furthermore, the Board finds his report of no symptoms on the January 1982 separation examination reports is consistent with his current statements made in support of his claim that the finding of WPW syndrome in June 1981 was merely on a routine EKG on a pre-employment physical examination for a job with a police department and that subsequent work-up by a private physician was sufficient to permit him to proceed with such employment.  The record does not reflect, and the Veteran does not contend, that the Veteran was complaining of symptoms and his WPW syndrome was found as a result of a work-up for such complaints.  Rather, the evidence shows that the finding of WPW syndrome was merely an incidental finding on a routine physical examination conducted for employment purposes.  Moreover the Veteran admits that, on subsequent work-up by a private physician to determine his fitness for that employment because of the finding of WPW, he was released to pursue this employment and was eventually hired by and worked for many years by this employer after he was discharged from service.  

The Veteran has not provided any evidence other than his own lay testimony to rebut the VA clinician's medical opinion.  When considering lay evidence concerning service connection, the Board must determine, on a case-to-case basis, whether the particular disability is the type of disability for which lay evidence is competent; and if it is, the Board must weigh that evidence against the other evidence of record in making its determinations regarding the existence of service connection.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board notes that the heart disabilities at issue in this case are very complex and, thus, their diagnosis and etiology fall outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.  Thus, the Veteran's statements as to diagnosis and etiology are not competent and would be assigned no probative weight.

Consequently, the Board finds that the preponderance of the evidence is against finding that the Veteran's pre-existing WPW syndrome was aggravated during his active military service.  Finally, as to the Veteran's CHF and dilated cardiomyopathy, the Board finds that the preponderance of the evidence fails to establish such heart disorders are related to his military service.  The Veteran admits that he did not begin to experience symptomatology related to such disorders during service but that they began sometime after his discharge from service.  He has not, however, provided an exact timeframe of when that is, only stating it was sometime when he was employed with the police department.  However, from what the Board can tell from the Veteran's statements and the medical evidence, it appears that he was first diagnosed with his heart disorders when he was sent to a cardiologist when being evaluated for employment when changing jobs from the police department in 1990.  The occupational physician's February 2008 report also reported reviewing 1990 records from the medical facility where the Veteran reported being evaluated.  The Veteran's representative stated in a November 2014 VA Form 646 that he was first diagnosed with his heart conditions in 1990.  

However, as discussed above, the medical evidence establishes, especially by the February 2008 occupational physician's report, that the earliest post-service evidence of a heart disorder is from 1990 of dilated cardiomyopathy (and WPW syndrome, which has already been discussed).  The record does not contain any medical records earlier than the February 2008 occupational physician's report.  Rather the February 2008 report refers to earlier records the physician reviewed.  Thus, this physician noted that the Veteran's primary care records he reviewed contained some laboratory notes from the 1990 medical facility's work-up that demonstrated the Veteran had left ventricular ejection fraction of 40 percent determined by echocardiography.  He also noted that a right and left cardiac catheterization was done, including coronary angiography, that showed general hypokinesis of the left ventricle; the LVED was 20 within normal < 14; and the left ventricle was described as "dilated."  Based on these records, this physician concluded that cardiomyopathy was present at least as early as 1990.  

As for the Veteran's CHF, the occupational physician did not render such a diagnosis.  A July 2008 statement from the Veteran's treating cardiologist also did not indicate a diagnosis of CHF at that time.  Rather the first diagnosis of CHF is seen on in August 2009 from a private hospital.  

Consequently based upon the record, the Board finds there is no basis upon which to find presumptive service connection under 38 C.F.R. § 3.307(a)(3) and 3.309(a) is warranted for either CHF or dilated cardiomyopathy as the evidence fails to establish that either disorder manifested to a compensable degree within one year of the Veteran's discharge from active military service.  Furthermore, the Board finds that service connection based upon chronicity and/or continuity of symptomatology is not warranted pursuant to 38 C.F.R. § 3.303(b) as there is there is no evidence of, no does the Veteran assert, an onset in service or of continuous symptoms for many years after service.  Even though the Veteran has attempted to report a continuity of symptomatology, it does not appear that he actually knew he had any problem with his heart, other than WPW syndrome, until he changed jobs from the police department and was sent to a cardiologist for further work-up and was told he had an enlarged heart, which appears to have been approximately eight years after his separation from active duty.  See statements received June 10, 2013 and December 23, 2015.  

Moreover, the only competent medical opinions of record are negative as to whether the Veteran's current heart disorders are related to his active military service.  The Board finds these opinions to be highly probative and persuasive as they are clearly premised upon factually accurate, well-reasoned explanations supported by the evidence of record.  In contrast, the Veteran has provided no medical opinion to support the his claim.  Rather he relies only on his lay statements to establish that his heart disorders are related to his military service.  However, as a lay person, he is not competent to submit opinions as to medical diagnosis or etiology.  See 38 C.F.R. § 3.159.  Moreover, not even evidence from his own private cardiologist supports his contention that his dilated cardiomyopathy is related to his military service as this physician stated in a July 2008 letter that the etiology of the Veteran's dilated cardiomyopathy is "questionable."  Consequently, the Board finds the most probative and persuasive evidence of whether there is a relationship between the Veteran's current heart disorders, i.e., CHF and dilated cardiomyopathy, and service are the VA medical opinions.

Based on the foregoing, the Board finds that the preponderance of the evidence is against findings that the Veteran's CHF and cardiomyopathy either had their onset in or are otherwise related to the Veteran's active military service.  Moreover, as discussed above, the Board finds that service connection for the Veteran's pre-existing congenital WPW syndrome is not warranted on the basis of aggravation.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
         


ORDER

Entitlement to service connection for a heart disorder is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


